         Case 1:10-cr-01123-JSR Document 47 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                    v.                        10-cr-1123 (JSR)
 JAMES HARDY,

              Defendant.                      ORDER



JED S. RAKOFF, U.S.D.J.

    On April 20, 2020, the Court received a letter motion from

defendant James Hardy asking the Court to either commute his

sentence or to allow him to serve the duration of his sentence

on home confinement. ECF No. 43. For the reasons stated in the

Government’s letter response (to be docketed with this order),

the defendant’s motion is denied.

    SO ORDERED.

Dated:      New York, NY                   ________________________

            April 27, 2020                 JED S. RAKOFF, U.S.D.J.




                                       1
